RICE, C. J.
— “ The pay of ajuror” — that is, of a regular juror — “ duiing his attendance,” is the pay allowed by section 2256 of the Code to a garnishee whose answer is not controverted. That pay includes mileage, as well as the per-diem. allowance. — Code, § 3481. The reason for allowing it to a garnishee is stronger than for allowing it to a juroi*. A juror can not be required to serve out of his *501county. A garnishee may be required to answer orally in any court in the State, however distant from his home. Code, § 2540. The penalty for the failure of a juror to attend can not exceed one hundred dollars. — Code, § 3455. The loss which may result from the failure of a garnishee to answer, is bounded only by the plaintiff’s claim, however great that may be. — Code, § 2545. The defaulting juror can be fined only once for failing to attend the court. The defaulting garnishee may be rendered liable for the claim of every plaintiff who causes him to be summoned. And although the language of the sections of the Code, •which relate to the questions presented for our decision in this case, is obscure, and certainly admits of a construction different from that which we here adopt; yet we are fully persuaded that the construction here given carries out the real intention of the law-makers. We decide, that a garnishee, whose answer is not controverted, is entitled to mileage, as well as per-diem compensation ; and that he is entitled thereto against the plaintiff in each garnishment, however many garnishments there may be, and notwithstanding they are all returnable to the same term. We think the rulings of the court below correct:, and affirm the judgment.